******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  JP MORGAN CHASE BANK, N.A. v. WINTHROP
          PROPERTIES, LLC, ET AL.
                (SC 19048)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
        Argued February 11—officially released July 29, 2014

  Walter M. Spader, Jr., for the appellant (substitute
plaintiff).
   Hugh D. Hughes, with whom, on the brief, were Wil-
liam F. Gallagher, David McCarry and David Pinciaro,
for the appellees (defendant Zeev Zuckerman et al.).
                          Opinion

   McDONALD, J. The sole issue in this certified appeal
is whether General Statutes § 49-1,1 under which the
foreclosure of a mortgage is a bar to further action
against persons liable for the payment of the mortgage
debt, note or obligation who are, or may be, made par-
ties to the foreclosure, applies to guarantors of the
mortgage note. The mortgagee plaintiff, 1533 Chapel,
LLC,2 appeals from the judgment of the Appellate Court,
which reversed the judgment of the trial court in favor
of the plaintiff on its claim against the defendant guaran-
tors of the mortgage debt, Zeev Zuckerman and Leon
Szusterman (guarantors). The plaintiff claims that the
Appellate Court improperly concluded that, following
the entry of the judgment of strict foreclosure and lapse
of the period provided for filing a motion for a defi-
ciency judgment under General Statutes § 49-14, § 49-
1 barred the plaintiff from obtaining any additional rem-
edy from the guarantors. We conclude that § 49-1 had no
effect on the plaintiff’s ability to recover the remaining
unpaid debt from the guarantors because, irrespective
of the fact that the plaintiff advanced claims to foreclose
the mortgage and to enforce the guarantee in a single
cause of action, the guarantors were not parties to the
foreclosure claim because their liability arises sepa-
rately under their guarantee. Therefore, we reverse the
judgment of the Appellate Court.
   The Appellate Court’s opinion set forth the following
undisputed facts and procedural history. ‘‘In 2005, the
[named defendant, Winthrop Properties, LLC, (defen-
dant)] borrowed $1,012,500 from Washington Mutual
Bank. In return for the loan, the defendant executed a
promissory note and a mortgage on property in New
Haven known as 1533 Chapel Street, also known as
1531 Chapel Street. As a further condition to obtaining
the loan, the guarantors were required to execute a
personal guarantee in which they assumed joint and
several liability for repayment of the note. The defen-
dant later defaulted on the note by failing to make the
required monthly mortgage payments. JP Morgan Chase
Bank, N.A., as the successor in interest to Washington
Mutual Bank, filed the present action. [The named plain-
tiff, JP Morgan Chase Bank, N.A., assigned its interest
in the subject note and mortgage to the plaintiff.]
  ‘‘Count one of the operative complaint sought to fore-
close on the mortgage securing the note. Count two
sought to enforce the guarantee. The ad damnum clause
indicated that the plaintiff sought, inter alia, a judgment
of strict foreclosure . . . a deficiency judgment against
the makers of or obligors on the note [and money dam-
ages against the makers of or obligors on the note].
Shortly after commencing the action, the plaintiff filed
a motion for a judgment of strict foreclosure.
  ‘‘The plaintiff filed a motion for summary judgment
as to liability only on February 17, 2010. The plaintiff
directed the motion to both counts of the complaint,
arguing that there were no genuine issues of material
fact concerning liability and that it was entitled to judg-
ment as a matter of law. On May 20, 2010, the court
issued an order granting summary judgment against
the defendant and the guarantors as to liability only.
Subsequently, on June 28, 2010, the court granted the
plaintiff’s motion for a judgment of strict foreclosure. In
rendering the judgment of strict foreclosure, the court
found that the fair market value of the subject property
was $325,000 and that the debt was $1,159,014.55, plus
attorney’s fees. The court set the defendant’s law day
for August 23, 2010. The defendant did not appeal the
foreclosure judgment, nor did it attempt to redeem the
property prior to the passing of its law day. Accordingly,
on August 24, 2010, in the absence of redemption by
the defendant, title to the subject property vested in
the plaintiff.
   ‘‘On October 14, 2010, more than thirty days after
the time in which to redeem the subject property had
expired, the plaintiff filed a motion for a deficiency
judgment. Recognizing that the motion was not timely
filed, the plaintiff never sought adjudication of the
motion. Instead, on January 14, 2011, in reliance on the
fact that summary judgment as to liability had been
granted against the guarantors on count two of the
complaint, the plaintiff filed a request for a hearing in
damages on that count. On March 4, 2011, the guaran-
tors filed an objection to the request for a hearing in
damages. They argued that, because the plaintiff had
not filed a motion for a deficiency judgment within
thirty days of the running of the law days as required
by § 49-14, the plaintiff was barred by § 49-1 from taking
any further action to collect money damages from the
guarantors. The plaintiff filed a reply to the objection.
The guarantors also filed a notice of defense in which
they raised the same argument made in their objection
to the request for a hearing in damages. On March 22,
2011, the plaintiff filed a motion to strike the guarantors’
notice of defense,3 arguing that [t]he purported defense
is legally insufficient for it fails to defeat the plaintiff’s
cause of action on count two of the complaint, as a
guaranty is a separate and distinct contractual instru-
ment upon which the plaintiff can proceed to judgment.
The guarantors filed an opposition to the motion to
strike.
  ‘‘The court [Zemetis, J.] granted the motion to strike
on May 12, 2011, stating: The court adopts the analysis
of Connecticut Bank & Trust Co. v. Boston Post Ltd.
Partnership, [Superior Court, judicial district of New
London, Docket No. 515294, (December 12, 1990) (3
Conn. L. Rptr. 56)] in finding count two, the guaranty
count, a separate, independent and distinct cause of
action from that stated in count one. The failure of the
plaintiff to timely seek a deficiency judgment on count
one is of no moment to the cause of action stated in
count two. The motion to strike the defense raised by
a failure to secure a deficiency judgment on count one
is therefore granted. On August 24, 2011, the court,
Hon. Howard F. Zoarski, judge trial referee, following
a hearing in damages, rendered . . . judgment in the
amount of $1,295,888.45 against the guarantors and in
favor of the plaintiff.’’ (Footnotes altered; internal quo-
tation marks omitted.) JP Morgan Chase Bank, N.A. v.
Winthrop Properties, LLC, 137 Conn. App. 680, 683–85,
50 A.3d 328 (2012).
   On appeal to the Appellate Court, the guarantors
claimed that the trial court improperly had granted the
plaintiff’s motion to strike their notice of defense
because §§ 49-1 and 49-14 indicate that a mortgagee
who fails to file a timely motion for a deficiency judg-
ment following the expiration of the time for redemp-
tion cannot recover additional damages from a
guarantor based on the terms of a guarantee. Id., 685–86.
The Appellate Court agreed, reversing the trial court’s
‘‘deficiency judgment’’ and remanding the case with
direction to vacate the award of damages. Id., 690. The
court first determined that the general bar to further
recovery following foreclosure of a mortgage under
§ 49-1 applied to the second count of the complaint
seeking recovery under the guarantee. Id., 689. Specifi-
cally, the court noted that it was undisputed that the
guarantors were parties to the foreclosure action, and
therefore focused solely on whether the action against
the guarantors was ‘‘further action upon the mortgage
debt, note or obligation’’ against the person or persons
who are ‘‘liable for the payment thereof’’ under § 49-
1. (Internal quotation marks omitted.) Id. The court
interpreted ‘‘ ‘obligation’ ’’ to unambiguously encom-
pass an obligation to repay a mortgage debt incurred
under a guarantee. Id. The court next determined that,
because the plaintiff had been made partially whole by
the judgment of strict foreclosure in the first count of
the complaint, the only measure of damages available
on the second count would have been an amount equal
to a deficiency judgment. Id., 689–90. Although § 49-14
provides a limited exception to the bar under § 49-1 for
a deficiency judgment, the Appellate Court concluded
that the plaintiff had filed an untimely motion under
§ 49-14 and had in fact abandoned an adjudication of
that motion. Id., 690. The Appellate Court concluded,
therefore, that the trial court improperly had granted
the plaintiff’s motion to strike the guarantors’ special
defense. Id. This certified appeal followed.
   On appeal, the plaintiff claims that a guarantee is a
legal instrument that is separate and distinct from the
contract between the mortgagor and mortgagee, and,
as such, § 49-1 should not extinguish the mortgagee’s
right to proceed against a guarantor if the mortgagee
does not pursue a deficiency judgment against the mort-
gagor. In response, the guarantors argue that §§ 49-1
and 49-14 unambiguously provide that, upon the fore-
closure of a mortgage, the only means of satisfying the
mortgage debt when the security is inadequate to make
the mortgagee whole is a deficiency judgment. Because
the plaintiff sought relief against the guarantors in a
manner that was not in conformance with that strictly
construed statutory procedure, the guarantors contend
that the Appellate Court properly reversed the judgment
of damages against them. We agree with the plaintiff.
   ‘‘A motion to strike challenges the legal sufficiency
of a pleading, and, consequently, requires no factual
findings by the trial court. As a result, our review of
the court’s ruling is plenary.’’ (Internal quotation marks
omitted.) Jarmie v. Troncale, 306 Conn. 578, 583, 50
A.3d 802 (2012). Similarly, the scope of §§ 49-1 and 49-
14 is an issue of statutory interpretation over which we
exercise plenary review. Lopa v. Brinker International,
Inc., 296 Conn. 426, 429, 994 A.2d 1265 (2010); see id.,
430 (setting forth well settled rules of statutory con-
struction).
    We begin with the statutes at issue. Under § 49-1,
‘‘[t]he foreclosure of a mortgage is a bar to any further
action upon the mortgage debt, note or obligation
against the person or persons who are liable for the
payment thereof who are made parties to the foreclo-
sure and also against any person or persons upon whom
service of process to constitute an action in personam
could have been made within this state at the com-
mencement of the foreclosure . . . .’’ Section 49-14 (a)
furnishes a limited exception to this rule for strict fore-
closures,4 providing that ‘‘[a]t any time within thirty
days after the time limited for redemption has expired,
any party to a mortgage foreclosure may file a motion
seeking a deficiency judgment.’’ Therefore, once a mort-
gagee strictly forecloses on a mortgage and obtains title
to the property following the running of the law days,
§ 49-1 extinguishes all rights of the mortgagee with
respect to the ‘‘mortgage debt, note or obligation’’
against persons who are or could have been made par-
ties to the foreclosure, except as provided in § 49-14.
See First Bank v. Simpson, 199 Conn. 368, 370–72, 507
A.2d 997 (1986).
   The Appellate Court rested its conclusion that guar-
antors fall within the scope of § 49-1 on a broad con-
struction of the term ‘‘obligation,’’ as used within the
phrase ‘‘mortgage debt, note or obligation.’’ Such a con-
clusion is not compelled by the plain meaning of the
term. We note that neither § 49-1 nor any other provision
in chapter 846 of the General Statutes pertaining to
mortgages defines ‘‘obligation.’’ When read in isolation,
we agree that the term could be interpreted to encom-
pass a guarantee, as it is indeed an obligation to pay
the underlying debt. Conversely, if the term ‘‘mortgage’’
modifies not only the term ‘‘debt,’’ but also the terms
‘‘note’’ and ‘‘obligation,’’ the latter could refer to obliga-
tions that are secured by a mortgage but not secondary
obligations that provide further security, such as a guar-
antee that obligates payment of a promissory note
secured by a mortgage.5 Support for this narrower inter-
pretation can be found in other provisions in chapter
846, which address an obligation other than a promis-
sory note that is secured by a mortgage. See General
Statutes § 49-4c (‘‘[a]ny mortgage entered into . . .
between a private power producer . . . and an electric
company . . . shall be valid to secure all obligations
then existing or thereafter arising of the mortgagor to
the mortgagee under an electricity purchase
agreement’’); General Statutes § 49-9 (a) (‘‘[a] mortgage
. . . may be released by an instrument in writing . . .
setting forth that the mortgage . . . is discharged or
that the indebtedness or other obligation secured
thereby has been satisfied’’); General Statutes § 49-27
(‘‘[i]f any part of the debt or obligation secured by the
mortgage or lien foreclosed . . . was not payable at
the date of the judgment of foreclosure’’); see also State
v. Pommer, 110 Conn. App. 608, 616, 955 A.2d 637 (‘‘[t]he
rule of construction that words in a statute must be
construed according to their plain and ordinary mean-
ing [is informed by] the doctrine of [in pari] materia,
under which statutes relating to the same subject matter
may be looked to for guidance in reaching an under-
standing of the meaning of a statutory term’’ [internal
quotation marks omitted]), cert. denied, 289 Conn. 951,
961 A.2d 418 (2008). Therefore, although it appears to
us more consistent with the mortgage chapter to con-
strue the term obligation more narrowly than did the
Appellate Court, we nevertheless conclude that the
term is ambiguous when read in isolation.
   When the term obligation is read in context with the
entire statute and established principles of common
law, however, it is clear that it does not encompass the
guarantee at issue in the present case. Section 49-1
indicates that the bar to further action applies only
against those persons ‘‘who are [or could have been]
made parties to the foreclosure . . . .’’ Although the
Appellate Court assumed that the guarantors were par-
ties to the foreclosure in the present case, presumably
because their names were recited in both the foreclo-
sure count and in the count to enforce the guarantee,
for the reasons that follow, we conclude otherwise.
Specifically, we conclude that guarantors are not obli-
gated on a mortgage because they have a separate and
distinct contractual obligation from the promissory
note and mortgage under their guarantee. As such, they
are not ‘‘parties to the foreclosure,’’ irrespective of
whether the mortgagee pursues a claim against the guar-
antors in the same cause of action in which it pursues
foreclosure of the mortgage.
  We begin with certain fundamental propositions.
Upon a mortgagor’s default on an underlying obligation,
the mortgagee is entitled to pursue various remedies
against the mortgagor including its remedy at law for
the amount due on the note, its remedy in equity to
foreclose on the mortgage, or both remedies in one
consolidated cause of action. See New Milford Savings
Bank v. Jajer, 244 Conn. 251, 266, 708 A.2d 1378 (1998);
Hartford National Bank & Trust Co. v. Kotkin, 185
Conn. 579, 581, 441 A.2d 593 (1981). To understand
who are proper parties when a mortgagee pursues the
remedy of foreclosure, one must recognize that ‘‘Con-
necticut follows the title theory of mortgages, which
provides that on the execution of a mortgage on real
property, the mortgagee holds legal title and the mort-
gagor holds equitable title to the property. . . . As the
holder of equitable title, also called the equity of
redemption, the mortgagor [or a subsequent grantee]
has the right to redeem the legal title on the perfor-
mance of certain conditions contained within the mort-
gage instrument.’’ (Internal quotation marks omitted.)
Ocwen Federal Bank, FSB v. Charles, 95 Conn. App.
315, 322–23, 898 A.2d 197, cert. denied, 279 Conn. 909,
902 A.2d 1069 (2006). The purpose of the foreclosure
is to extinguish the mortgagor’s equitable right of
redemption that he retained when he granted legal title
to his property to the mortgagee following the execution
of the mortgage. See New Milford Savings Bank v.
Jajer, supra, 256 n.11; Ansonia National Bank’s Appeal
from Commissioners, 58 Conn. 257, 259, 18 A. 1030
(1890). The mortgagee’s title does not become absolute,
however, until all eligible parties have failed to exercise
their rights to redeem the property. New Milford Sav-
ings Bank v. Jajer, supra, 256 n.11. Eligible parties
include not only the mortgagor or the mortgagor’s suc-
cessor, but also subsequent encumbrancers on the
property. See General Statutes § 49-19 (providing for
redemption by subsequent encumbrancers following
judgment of strict foreclosure if encumbrancer makes
payment of debt and costs, subject to such unpaid
encumbrancers, if any, as precede him); General Stat-
utes § 49-20 (providing for redemption by subsequent
encumbrancers who hold interest on only part of mort-
gaged property). Therefore, ‘‘[a]ny proceeding . . .
which cuts off the mortgagor’s equity of redemption
in the mortgaged property beyond recall would be a
foreclosure in the sense of [§ 49-1].’’ Ansonia National
Bank’s Appeal from Commissioners, supra, 260; see
also New Milford Savings Bank v. Jajer, supra, 256
n.11 (noting mortgagee’s title does not become absolute
until all eligible parties have failed to exercise their
rights to redeem property).
   Unlike the equitable nature and aims of foreclosure,
a claim on the note at law is grounded in contract, and
is enforceable as between the parties to that contract—
the debtor and the creditor, as well as persons who
succeed to those obligations or rights by transfer or
assignment. See New Milford Savings Bank v. Jajer,
supra, 244 Conn. 266–67 (noting enforcement of note
is remedy at law); Ankerman v. Mancuso, 271 Conn.
772, 777, 860 A.2d 244 (2004) (‘‘[a] promissory note is
simply a written contract for the payment of money’’
[internal quotation marks omitted]). Thus, any defi-
ciency judgment sought in connection with the foreclo-
sure arises from the contractual relationship between
the parties to the promissory note. See Eichman v. J &
J Building Co., 216 Conn. 443, 453, 582 A.2d 182 (1990)
(‘‘deficiency judgment hearings more closely resemble
suits for collection’’); Federal Deposit Ins. Corp. v. Voll,
38 Conn. App. 198, 207, 660 A.2d 358 (noting while
deficiency judgments are part of foreclosure, ‘‘the defi-
ciency judgment is the functional equivalent of a suit
upon the note’’ [internal quotation marks omitted]),
cert. denied, 235 Conn. 903, 665 A.2d 901 (1995).
  When payment of a promissory note secured by a
mortgage is further protected by a separate guarantee,
in addition to the aforementioned potential remedies
against the mortgagor, the mortgagee may pursue a
claim against the guarantors to recover any of the
unpaid debt of the mortgagor. See Bank of Boston Con-
necticut v. Schlesinger, 220 Conn. 152, 157–58, 595 A.2d
872 (1991). A guarantee is a promise to answer for
another’s debt, default or failure to perform a contrac-
tual obligation. See Superior Wire & Paper Products,
Ltd. v. Talcott Tool & Machine, Inc., 184 Conn. 10,
20–21 n.8, 441 A.2d 43 (1981); Wolthausen v. Trimpert,
93 Conn. 260, 265, 105 A. 687 (1919); 1 Restatement
(Second), Contracts § 88 (1981). As a contractual obli-
gation separate from the contractual agreement
between the lender and borrower, a guarantee imports
the existence of two different obligations: the obligation
of the borrower and the obligation of the guarantor.
See Regency Savings Bank v. Westmark Partners, 59
Conn. App. 160, 164, 756 A.2d 299 (2000); 38 Am. Jur.
2d 950, Guaranty § 4 (2010).
   Although there is little Connecticut appellate law spe-
cifically addressing guarantee agreements in the con-
text of mortgages, this court has recognized the general
principle that a guarantee agreement is a separate and
distinct obligation from that of the note or other obliga-
tion. Carpenter v. Thompson, 66 Conn. 457, 463–64,
34 A. 105 (1895) (‘‘[Guarantees] are . . . distinct and
essentially different contracts; they are between differ-
ent parties, they may be executed at different times and
by separate instruments, and the nature of the promises
and the liability of the promisors differ substantially
. . . . The contract of the guarantor is his own separate
undertaking in which the principal does not join.’’ [Cita-
tions omitted; internal quotation marks omitted.]); see
Bristol Bank & Trust Co. v. Broderick, 122 Conn. 310,
313–14, 189 A. 455 (1937) (implicitly recognizing sepa-
rate and distinct liability of guarantor).
  In light of this principle, it is almost universally recog-
nized in other jurisdictions that a guarantor’s liability
does not arise from the debt or other obligation secured
by the mortgage; rather, it flows from the separate and
distinct obligation incurred under the guarantee con-
tract. See Mariners Savings & Loan Assn. v. Neil, 22
Cal. App. 3d 232, 235, 99 Cal. Rptr. 238 (1971) (stating
when defendant husband executed guarantee as further
security to his wife’s execution of promissory note
secured by mortgage on her separate property, that no
obligations were thereby imposed on defendant
because ‘‘[his] obligation on the contract of guarantee
was separate and distinct from the primary obligation
of his wife’’); SKW Real Estate Ltd. Partnership v. Gold,
428 Mass. 520, 523, 702 N.E.2d 1178 (1998) (‘‘liability
of a guarantor does not flow from an obligation secured
by a mortgage of real estate but is independent of that
obligation’’ [internal quotation marks omitted]); Bank
Mutual v. S.J. Boyer Construction, Inc., 326 Wis. 2d
521, 553, 785 N.W.2d 462 (2010) (‘‘guarantor [is not]
liable for the debt secured by the mortgage; rather, the
guarantor is liable for what he or she agreed to in the
guaranty’’); see also Restatement (Third), Suretyship
and Guaranty § 15, comment (c), pp. 72–73 (1996) (‘‘the
secondary obligor’s duty is to satisfy the obligee’s claim
with respect to the underlying obligation, rather than
to fulfill the principal obligor’s personal obligation’’).
   Due to the separate and distinct liability of a guaran-
tor, courts generally have recognized that, in the
absence of a statute expressly pertaining to guarantors,
such secondary obligors are not proper parties to a
claim seeking the foreclosure of a mortgage and their
obligations are not limited by the extinguishment of the
mortgagor’s rights and obligations. See, e.g., Hamill v.
McCalla, 228 Ala. 281, 284, 153 So. 412 (1934) (‘‘[i]n the
absence of a joint liability for the debt, and of any
interest in the property, or the right which would affect
the extinguishment of the equity of redemption, or by
which the ownership of the debt or property passed,
[a guarantor] is not a proper party [to a foreclosure], and
not subject to a statutory deficiency decree’’); Northern
Trust Co. v. VIII South Michigan Associates, 276 Ill.
App. 3d 355, 369, 657 N.E.2d 1095 (1995) (recognizing
that although ‘‘[a]n action against a guarantor of a note
is separate from the remedy of foreclosure and sale,’’
statute expressly provides that guarantors may be per-
missible parties to foreclosure ‘‘provided that in a fore-
closure any such guarantor also may be joined as a party
in a separate count in an action on such guarantor’s
guaranty’’); Bank Mutual v. S.J. Boyer Construction,
Inc., supra, 326 Wis. 2d 553 (holding statute permitting
plaintiff seeking foreclosure to obtain deficiency judg-
ment within same proceeding does not apply to guaran-
tors because they are not ‘‘personally liable for the
debt secured by the mortgage’’ as required by statute
[internal quotation marks omitted]); see also Long v.
NCNB-Texas National Bank, 882 S.W.2d 861, 866 (Tex.
App. 1994) (holding guarantors of note secured by real
estate do not enjoy right to notice of foreclosure sale
because statute requires notice to ‘‘each debtor who,
according to the records of the holder of the debt, is
obliged to pay the debt’’ and related provisions
addressing deficiency actions expressly pertain to guar-
antors [internal quotation marks omitted]). Thus, in
jurisdictions in which a statute limits a mortgagee’s
rights to a deficiency judgment (anti-deficiency statute),
courts generally have construed these provisions to
apply only to primary obligors and not guarantors
because of their separate and distinct contractual obli-
gations. See, e.g., Valley Bank v. Larson, 104 Idaho 772,
774, 663 P.2d 653 (1983) (holding ‘‘because [a guaran-
tor’s] obligation is independent of the principal debt-
or’s,’’ guarantor could not receive protection of time
limit for seeking ‘‘a money judgment [which] may be
sought for the balance due upon the obligation for
which such deed of trust was given as security’’ [internal
quotation marks omitted]); Bank of Kirkwood Plaza v.
Mueller, 294 N.W.2d 640, 642–43 (N.D. 1980) (holding
anti-deficiency statute limiting mortgagee’s recovery to
foreclosure with exception of separate action only
against ‘‘the parties personally liable for that part of
the debt’’ did not apply to guarantors because their
liability was ‘‘not based on obligations imposed by the
notes or the mortgages given to secure the notes, but
on a separate and distinct contract of guaranty’’); River-
side National Bank v. Manolakis, 613 P.2d 438, 441
(Okla. 1980) (holding that because guarantor’s under-
taking ‘‘creates a collateral obligation independent and
separately enforceable from that of the principal
debtor,’’ protection of anti-deficiency statute applies
only to principal debtors); see also Restatement (Third),
Property, Mortgages § 8.4, reporters’ note to comment
(b), p. 605 (1997) (‘‘[t]here is a substantial body of
case law that denies guarantors the protection of anti-
deficiency legislation’’).
   The question, therefore, is whether § 49-1 evidences
a clear intent to extinguish the otherwise independent
obligations of the guarantors by making them effec-
tively necessary parties to a claim that seeks the strict
foreclosure of a mortgage. We conclude that it does not.
  We begin by noting that § 49-1 lacks the clear expres-
sion found in the limited jurisdictions in which a guaran-
tor has been deemed to be a proper party to a
foreclosure claim. See Northern Trust Co. v. VIII South
Michigan Associates, supra, 276 Ill. App. 3d 369 (statute
expressly provides that guarantors may be permissible
parties to foreclosure claim but acknowledged that any
such guarantor also may be joined as party in separate
count in action on such guarantor’s guarantee); Newtek
Small Business Finance, Inc. v. Golf Ban, Inc., Docket
No. 277747, 2008 WL 4367488, *2 (Mich. App. September
25, 2008) (holding statute granted mortgagee discretion
to make guarantor party to foreclosure because statute
provided that ‘‘[i]f the land contract or mortgage debt
is secured by the obligation or other evidence of debt
of any other person besides the vendee or mortgagor,
the plaintiff may make that person a party to the action’’
[internal quotation marks omitted]); see also Washing-
ton Federal v. Gentry, 179 Wash. App. 470, 482, 319 P.3d
823 (2014) (holding exception to anti-deficiency bar on
further action to recover remaining amount owed on
underlying obligation following nonjudicial foreclosure
sale applied to guarantors because statutory language
expressly stated that such sale ‘‘does not preclude an
action to collect or enforce any obligation of a borrower
or guarantor if that obligation, or the substantial equiva-
lent of that obligation, was not secured by the deed of
trust’’ [internal quotation marks omitted]).
   Moreover, a review of the historical development of
§ 49-1 evidences that the legislature was concerned with
protecting persons directly liable on the note and pledg-
ing property subject to the mortgage, in light of the
foundational principle that foreclosure extinguishes the
equitable right of redemption that the mortgagor
retained when granting legal title to property to the
mortgagee upon the execution of the mortgage. See
New Milford Savings Bank v. Jajer, supra, 244 Conn.
256 n.11; Ansonia National Bank’s Appeal from Com-
missioners, supra, 58 Conn. 259. At common law, it
originally was established ‘‘that a foreclosure and con-
sequent possession [of the property was] in the nature
of satisfaction of a debt secured by [the] mortgage. It
[was] deemed an appropriation of the thing pledged, in
payment of the demand, for which it was security.’’
(Emphasis added; internal quotation marks omitted.)
Fairfield Plumbing & Heating Supply Corp. v. Kosa,
220 Conn. 643, 647, 600 A.2d 1 (1991); see also Ansonia
National Bank’s Appeal from Commissioners, supra,
258. Accordingly, a mortgagee was required to elect
either a foreclosure action or an action on the underly-
ing debt or obligation. Fairfield Plumbing & Heating
Supply Corp. v. Kosa, supra, 647. After the legislature
modified the common-law rule to allow a mortgagee to
pursue a separate deficiency action after foreclosure
of the mortgage; see First Bank v. Simpson, 199 Conn.
368, 374–75 n.4, 507 A.2d 997 (1986); Ansonia National
Bank’s Appeal from Commissioners, supra, 258–59;
concerns arose because of potential injustices to per-
sons remotely liable on the mortgage debt, who might
lack knowledge that the property had been foreclosed,
and to subsequent grantees of the property who had
promised to assume and pay the mortgage debt. Anso-
nia National Bank’s Appeal from Commissioners,
supra, 259. Accordingly, the legislature amended the
statute to return to the original law of the state, insofar
as the foreclosure of a mortgage ‘‘operate[d] as a pay-
ment of the debt to secure which the mortgage was
given, unless the creditor chose to make all the persons
liable for the payment of such debt parties to the foreclo-
sure proceedings.’’6 (Emphasis added.) Id. The various
iterations of the statute since that time have conformed
to that basic expression, mandating that the rights
between the mortgagee and those liable on the underly-
ing obligation secured by the mortgage be concluded
in a single proceeding. First Bank v. Simpson, supra,
376. Thus, although this court has stated that ‘‘a defi-
ciency judgment, in light of § 49-1, is . . . the only
available means of satisfying a mortgage debt when the
security is inadequate to make the foreclosing plaintiff
whole’’; id., 371; see also Eichman v. J & J Building
Co., supra, 216 Conn. 449 (quoting First Bank); such
statements were directed at the debt secured by the
mortgage, not secondary obligations.7 Therefore, as one
trial court correctly stated: ‘‘The right of redemption
in a foreclosure action is premised on possessing an
interest in the property. General Statutes §§ 49-19 and
49-20 create a right of redemption only for the owner
in equity and in subsequent encumbrancers. An obligor
on or a guarantor of a note secured by a mortgage, who
is not a mortgagor, has no interest in the property and
is not an encumbrancer.’’ (Footnotes omitted; internal
quotation marks omitted.) Pezzello v. Knight Develop-
ment, LLC, Superior Court, judicial district of New Lon-
don, Docket No. 4004428 (July 12, 2006) (41 Conn. L.
Rptr. 575, 576).
   An essential conclusion can be drawn from this juris-
prudence as applied to the question before us in the
present case: A mortgagee cannot enforce a mortgage
obligation in a foreclosure proceeding against a guaran-
tor because a guarantor is not a party to such an obliga-
tion. In the present case, although the guarantors are
parties to the guarantee, they are not parties to the
mortgage or the note—both documents were signed on
behalf of the defendant.8 The guarantors have no legal
interest in the property securing the note and have
no equitable or statutory right of redemption in the
property. Accordingly, the plaintiff could not properly
make the guarantors parties to the foreclosure claim
because it could not seek to extinguish the guarantors’
right of redemption, which is the purpose of foreclo-
sure, nor in the alternative seek to enforce the note
against them. The plaintiff only could seek that relief
from the defendant, who had pledged its property as
security for the contract between it and the plaintiff.
Although the guarantors have a general interest in the
foreclosure due to their separate and distinct obligation
under the guarantee to pay any remaining amount due
on the underlying debt,9 that interest does not render
them parties to the foreclosure. Therefore, the guaran-
tors could not be ‘‘parties to the foreclosure’’ as required
by § 49-1. We conclude, therefore, that the Appellate
Court improperly characterized the trial court’s judg-
ment against the guarantors following the plaintiff’s
hearing in damages on count two as a deficiency judg-
ment. Accordingly, § 49-1 had no effect on the plaintiff’s
ability to recover money damages from the guarantors
under count two following the judgment of strict fore-
closure under count one.10
   Finally, we note that it is immaterial that, in the pre-
sent case, the plaintiff advanced claims to foreclose
the mortgage and to enforce the guarantee in a single
proceeding. It is important to recognize the distinction
between a claim and a cause of action, terms that often-
times are confused and even used interchangeably. For
the purposes of the regulation of pleadings and proce-
dure in civil actions, a plaintiff’s cause of action consti-
tutes ‘‘a single group of facts which are claimed to have
brought about an unlawful injury to the plaintiff for
which one or more of the defendants are liable, without
regard to the character of the legal rights of the plaintiff
which have been violated.’’ (Emphasis added.) Veits v.
Hartford, 134 Conn. 428, 434, 58 A.2d 389 (1948). In
order for the facts to constitute a single group, ‘‘the
liability of each defendant must, in some aspect of the
proof permissible under the allegations of the com-
plaint, relate to and depend upon a single primary
breach of duty.’’11 Id., 435. Therefore, when a plaintiff
asserts multiple claims, which are legal theories that
arise out of and depend upon the group of facts that
brought about a single primary breach of duty, there is
but one cause of action. See id., 434–36; Burgess v.
Vanguard Ins. Co., 192 Conn. 124, 126–27, 470 A.2d 244
(1984). Despite there being one cause of action, the
plaintiff can maintain separate claims against individual
defendants, who need not be jointly liable for each
claim. See Veits v. Hartford, supra, 436 (noting policy
that favors parties to settle all related claims in one
action).
   In the present case, the plaintiff filed a two count
complaint in which it elected to pursue alternative theo-
ries for recovering the debt owed under the promissory
note. Count one sought to foreclose on the mortgage
securing the debt, and count two sought to enforce the
guarantors’ obligation to pay the debt pursuant to the
terms of the guarantee.12 The liability of each party
named as a defendant depended on proof of the defen-
dant’s breach of a single primary duty, namely, to pay
the debt. Accordingly, the plaintiff brought a single
cause of action with two claims, one brought against
the defendant and one brought against the guarantors.13
While the liability on both claims depended on proof
of the defendant’s default under the note, each claim
was separate and distinct from the other, and, as such,
the guarantors were not parties to the foreclosure claim
in count one and the defendant was not party to the
guarantee claim in count two.
  In sum, we conclude that the trial court’s rendering
of a judgment of strict foreclosure had no effect on the
plaintiff’s ability to recover damages for the remaining
unpaid debt from the guarantors under count two
because the guarantors were not parties to the plaintiff’s
foreclosure claim in count one, the guarantors’ obliga-
tion having arisen separately under their guarantee.
Therefore, the Appellate Court improperly determined
that § 49-1 barred the plaintiff’s recovery of damages
under count two of the complaint. As such, the trial
court properly granted the plaintiff’s motion to strike
the guarantors’ notice of defense as legally insufficient,
and, in turn, properly rendered judgment in the amount
of $1,295,888.45 against the guarantors and in favor of
the plaintiff.
   The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
affirm the judgment of the trial court.
      In this opinion the other justices concurred.
  1
     General Statutes § 49-1 provides in relevant part: ‘‘The foreclosure of a
mortgage is a bar to any further action upon the mortgage debt, note or
obligation against the person or persons who are liable for the payment
thereof who are made parties to the foreclosure and also against any person
or persons upon whom service of process to constitute an action in personam
could have been made within this state at the commencement of the foreclo-
sure . . . .’’
   General Statutes § 49-14 (a) furnishes the exception to § 49-1 for strict
foreclosures by providing in relevant part that ‘‘[a]t any time within thirty
days after the time limited for redemption has expired, any party to a
mortgage foreclosure may file a motion seeking a deficiency judgment. . . .’’
   2
     As we note hereinafter, the named plaintiff, JP Morgan Chase Bank,
N.A., assigned its interest in the subject note and mortgage to 1533 Chapel,
LLC, which later was substituted as the party plaintiff. For convenience,
we refer to 1533 Chapel, LLC, as the plaintiff in this opinion.
   3
     At a hearing on the guarantors’ objection to the hearing in damages, the
court construed the guarantors’ objection as raising a special defense to
count two, in that they argued that the plaintiff’s failure to obtain a deficiency
judgment on count one barred it from collecting any damages under count
two based on liability under the guarantee. Accordingly, the court instructed
the plaintiff to file a responsive pleading to the notice of defense in order
to create a ‘‘clean record’’ for appellate review, which resulted in the plaintiff
filing the motion to strike.
   4
     General Statutes § 49-28 provides the exception to § 49-1 for a deficiency
judgment following a foreclosure by sale.
   5
     A mortgage obligation could include a mortgage used to secure a line
of credit agreement, letter of credit reimbursement agreement, a promise
of performance, and even guarantee. See, e.g., Devlin v. Wiener, 232 Conn.
550, 551–52, 557, 656 A.2d 664 (1995) (promise to convey property secured
by mortgage). If a guarantee obligation is secured by a mortgage, then the
limitations of § 49-1 would necessarily apply to such obligation. In the pre-
sent case, however, the guarantee is not secured by a mortgage.
   6
     General Statutes (1949 Rev.) § 7191 provides: ‘‘The foreclosure of a
mortgage shall be a bar to any further action upon the mortgage debt, note
or obligation, unless the person or persons who are liable for the payment
thereof are made parties to such foreclosure.’’
   7
     We note that, although neither party has cited any Connecticut case law
directly bearing on the question before us, our independent research has
revealed a case in which this court had indicated that a predecessor to § 49-
1; General Statutes (1930 Rev.) § 5080; would provide statutory authority
to make guarantors proper parties to the foreclosure. See North End Bank &
Trust Co. v. Mandell, 113 Conn. 241, 246, 155 A. 80 (1931). In that case, the
court framed the two issues before it as: ‘‘(1) Whether the provision for a
further credit of one half the difference between the appraised value and
the sales price of real estate under foreclosure must be allowed before any
deficiency judgment may be entered as provided in [the predecessor to
General Statutes § 49-28], when the foreclosing plaintiff makes a motion for
foreclosure by sale, and (2) whether the guarantors of payment of the
mortgage can require such credit when they have been made parties defen-
dant in a foreclosure action by the plaintiff who asks a deficiency judgment
against them.’’ (Emphasis added.) Id., 243. In reaching the conclusion that
guarantors are entitled to such statutory credit, the court stated: ‘‘In the
absence of statute a guarantor of a mortgage debt is not a proper party to
a foreclosure suit. 3 Jones, Mortgages (8th Ed.) §§ 1821, 1822. ‘Authority is
sometimes given by statute to join such obligors in foreclosure and obtain
a deficiency judgment against them.’ [Id.] § 1823.’’ North End Bank & Trust
Co. v. Mandell, supra, 245–46. The court then simply quoted General Statutes
(1930 Rev.) § 5080 and relied on the fact that the guarantors were named
as defendants in the case. Id., 246. We note that the guarantors in that case
did not object to being named as defendants and both parties assumed on
appeal that they were proper parties to the foreclosure. See also Bridgeport-
City Trust Co. v. Hirsch, 119 Conn. 586, 588, 178 A. 423 (1935) (discussing
procedural history of case in which foreclosure judgment had been opened
to, inter alia, cite in guarantor as defendant in action with guarantor’s
consent, but not analyzing whether guarantor was proper party to foreclo-
sure). Assuming without deciding that Mandell was correctly decided, to
the extent that it implies that a guarantor is a proper party to a foreclosure,
we decline to follow it.
    8
      The guarantors’ status in these proceedings, as it pertains to the question
before us, is not affected by the fact that the plaintiff named the guarantors
in the recitation of alleged facts in both counts. The plaintiff duplicated
allegations in both counts relating to the execution of the mortgage. Although
the plaintiff further alleged in count one that Zuckerman is a key principal
on the note and mortgage, the record unambiguously establishes that Zucker-
man signed the note and mortgage on behalf of the defendant.
    9
      As support for its claim that the guarantee at issue is a separate and
distinct obligation from the mortgage obligation, the plaintiff cites language
in the guarantee providing as follows: ‘‘Guarantor agrees that the obligations
of [the] Guarantor under this Guaranty are separate and distinct from those
of [the defendant] under the Note and the other Loan Documents and
expressly waives the benefit of any provision of applicable law limiting [the
plaintiff’s] rights to a deficiency judgment after any judicial or nonjudicial
foreclosure.’’ In response to questioning at oral argument before this court,
the guarantors conceded that the plain language of the guarantee appeared
to waive the very claim that they have raised on appeal. See Connecticut
National Bank v. Douglas, 221 Conn. 530, 545, 606 A.2d 684 (1992) (‘‘clear
and definitive contract language can establish waiver as a matter of law’’).
Nonetheless, they suggested that any such waiver would be void because
it would violate public policy. Ultimately, we do not address this issue
because the plaintiff did not assert a separate claim of waiver in its brief
to this court, and the guarantors did not include a response to any such
claim in their brief.
    10
       In light of our conclusion, we find the guarantors’ various arguments
predicated on compliance with the procedures for a deficiency judgment
under § 49-14 irrelevant, as that procedure provides a limited exception for
those bound by the general rule under § 49-1. Specifically, the guarantors
contend that: (1) the plaintiff sought a separate deficiency judgment against
them in derogation of the procedure set forth in § 49-14, pointing to the fact
that the damages sought against the guarantors would be in an amount
equivalent to that which could have been sought in a deficiency judgment;
and (2) allowing the plaintiff to seek the damages owed under the guarantee
in count two independent of the time limitations of § 49-14 would revive a
constitutional defect that existed in a previous version of § 49-14 due to the
lack of a time limitation. With respect to the second argument, we note that
the constitutional defect in General Statutes (Rev. to 1977) § 49-14 that this
court previously had identified had nothing to do with the lack of a time
limitation—it pertained to the lack of proper notice and a hearing in the
evaluation process. Federal Deposit Ins. Corp. v. Hillcrest Associates, 233
Conn. 153, 168, 659 A.2d 138 (1995). Furthermore, to the extent that the
guarantors argue that similarly situated guarantors could potentially be
harmed if a foreclosing mortgagee decided to wait until the end of the
six year statute of limitations applicable to contract claims to recover the
remaining amount owed on the underlying debt, we note that such is the
peril whenever a contract is executed.
    11
       We recognize that the term ‘‘cause of action’’ may have different mean-
ings, depending on the context in which it is used. See United States v.
Memphis Cotton Oil Co., 288 U.S. 62, 68, 53 S. Ct. 278, 77 L. Ed. 619 (1933)
(‘‘[cause of action] may mean one thing when the question is whether it is
good upon demurrer, and something different when there is a question of
the amendment of a pleading or of the application of the principle of res
judicata’’). Therefore, our discussion of the parameters of a cause of action
and claim in this opinion is limited to matters of procedure and is not
intended to alter established definitions and the scope of such terms within
the substantive doctrines of res judicata, collateral estoppel, and relation
back, which implicate different concerns. Compare, e.g., Austin-Casares v.
Safeco Ins. Co. of America, 310 Conn. 640, 656, 81 A.3d 200 (2013) (relation
back doctrine); Sherman v. Ronco, 294 Conn. 548, 556, 985 A.2d 1042 (2010)
(same); Lighthouse Landings, Inc. v. Connecticut Light & Power Co., 300
Conn. 325, 347–48, 15 A.3d 601 (2011) (applying Restatement [Second],
Judgments § 24 [1982] in context of res judicata); Fink v. Golenbock, 238
Conn. 183, 191, 680 A.2d 1243 (1996) (res judicata); Powell v. Infinity Ins.
Co., 282 Conn. 594, 600, 922 A.2d 1073 (2007) (res judicata), with Veits v.
Hartford, supra, 134 Conn. 430, 436 (motion to dismiss). We also do not
intend to alter established meanings of these terms within the General
Statutes.
   12
      Relief in the form of a deficiency judgment is sought by way of a motion
following the rendering of a judgment of foreclosure; see General Statutes
§§ 49-14 and 49-28; and is not a separate ‘‘claim’’ that must be advanced in
the complaint. See Federal Deposit Ins. Co. v. Voll, supra, 38 Conn. App.
207 (‘‘[D]eficiency proceedings are not, and never have been, independent
actions on the debt. Rather, they are part of the main foreclosure suit.’’
[Internal quotation marks omitted.]).
   13
      We recognize that this court has repeatedly stated that ‘‘[a] note and a
mortgage given to secure it are separate instruments, executed for different
purposes and in this [s]tate action for foreclosure of the mortgage and upon
the note are regarded and treated, in practice, as separate and distinct
causes of action, although both may be pursued in a foreclosure suit.
Mechanics Bank v. Johnson, 104 Conn. 696, 701, 134 [A. 231 (1926)]; German
v. Gallo, 100 Conn. [708, 711, 124 A. 837 (1924)]; Staples v. Hendrick, 89
Conn. 100, 93 [A. 5 (1915)].’’ (Internal quotation marks omitted.) Hartford
National Bank & Trust Co. v. Kotkin, supra, 185 Conn. 581. This language
does not affect our analysis, however, because it stands for the proposition
that if a mortgagee was to bring an action to foreclose a mortgage or an
action to enforce an obligation under a note independently from the other,
what constitutes a claim or cause of action would then be coterminous, as
the mortgagee would be advancing a single cause of action with essentially
a single claim within it. ‘‘It is now an established principle in our law of
civil procedure that two suits shall not be brought for the determination of
matters in controversy between the same parties, whether relating to legal
or equitable rights, or to both, when such determination can be had as
effectually and properly in one suit.’’ (Internal quotation marks omitted.)
Veits v. Hartford, supra, 134 Conn. 436. When a mortgagee seeks to foreclose
a mortgage and enforce the note within one lawsuit, as is common practice,
the foreclosure and enforcement of the note are considered claims in the
alternative within a single cause of action because such claims arise from
a single group of facts that are claimed to have brought about an unlawful
injury to the mortgagee.